THE THIRTEENTH COURT OF APPEALS

                                    13-20-00332-CV


  Taylor Morrison of Texas, Inc. and Taylor Woodrow Communities-League City, Ltd.
                                          v.
                          Michael Fulcher and Lisa Fulcher


                                   On Appeal from the
                    10th District Court of Galveston County, Texas
                          Trial Court Cause No. 17-CV-1563


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART, REVERSED IN PART, and the case is

REMANDED for further proceedings consistent with its opinion. Costs of the appeal are

adjudged 50% against appellants and 50% against appellees.

      We further order this decision certified below for observance.

August 4, 2022